DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 4 and 14, the use of the term “about” renders the claims indefinite, because the scope of the claimed range is not clearly defined.  The specification does not provide context or guidance as to what would b encompassed by “about” ±30 degrees.  
Regarding claim 17, the claim recites a method, but depends from claim 1, which is directed to an apparatus.  It appears that this is the result of a typographical error, and that claim 17 was intended to depend from claim 11.

Allowable Subject Matter
Claims 1-3, 5-13, 15, 16 and 18-20 are allowed.
s 4, 14 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to disclose or suggest a device and method having each of the recited limitations.  While various anatomical training devices are known, including devices configured to simulate breastfeeding, the specific configuration of structural elements as recited in claim 1 as well as the method steps of claim 11 are not disclosed in the prior art, nor is there any motivation or suggestion to modify the teachings of the prior art to create the claimed invention without using impermissible hindsight.  In particular, the closest prior art reference (Daullary) teaches a breastfeeding simulation comprising a breast prostheses and a baby mannequin including an articulating head with a mouth normally in a closed position and configured to open during use.  Daullary further discloses a proximity sensor for indicating when the baby mannequin is placed near the breast prostheses.  However, Daullary does not disclose or suggest a motorized jaw configured to open the mouth of the baby mannequin when a nearby object is detected and the mannequin is positioned according to a predetermined angular position as recited.  As a result, claims 1 and 11, and their respective dependent claims 2-10 and 12-20, contain allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
April 19, 2021